Robert Garson (RG-1521)
GARSON, SÉGAL, STEINMETZ, FLADGATE LLP
164 West 25th Street, Suite 11R
New York, New York 10001
Telephone: (212) 380-3623
Facsimile: (347) 537-4540
Email: rg@gs2law.com

Attorneys for Plaintiff Mark Ward

MARK WARD,
                              Plaintiff,               Civil Case No. 1:19-cv-1935 (JPO)

                - against -                            NOTICE OF MOTION

RAGEON, INC.,

                              Defendant.

       PLEASE TAKE NOTICE that upon the January 27, 2020 Plaintiff’s Memorandum of Law in

Support of Motion for Attorneys’ Fees, Robert Garson’s Declaration in Support of Attorneys’

Fees, and the exhibits thereto, the undersigned attorneys for Mark Ward, shall move this Court

before the Honorable J. Paul Oetken, located at the United States Courthouse for the Southern

District of New York, Court Room 706, 40 Foley Square, New York, New York 10007 at a time

and date designated by the Court.

                                           Respectfully submitted,
Dated: January 27, 2020
       New York, NY

                                           ________________________
                                           Robert Garson
                                           Garson, Ségal, Steinmetz, Fladgate LLP
                                           164 West 25th Street, 11R
                                           New York, NY 10001-7423
                                           Telephone: (212) 380-3623
                                           Fax: (347) 537-4540
                                           Email: rg@gs2law.com
                                           ATTORNEYS FOR PLAINTIFF
